Motion to vacate that part of an order to show cause, granted ex parte, which restrained the defendants herein from picketing, granted. This decision is not to be interpreted as any indication of the views of this court as to the merits of the controversy involved. There appears to be a sharp issue of fact as to the number of nonsupervisory employees involved and in our judgment, this issue of fact, as well as any other issues of fact which may be involved, can only be resolved after a trial in the court below. Present — Foster, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.